Citation Nr: 0920302	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral and right sacroiliac strain (low back 
disability), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected low back disability, even 
taking into account his complaints of pain, was not 
productive of forward flexion of the thoracolumbar spine 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent disabling 
for a service-connected low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b) (1).)

In increased rating claims, VA's duty to assist specifically 
includes the following: (1) notification that the claimant 
must provide (or ask the Secretary to obtain), medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) at least general 
notice of any specific measurement or testing requirements 
needed for an increased rating if the Diagnostic Code 
contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) notification of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the Board notes that the Veteran was not 
provided adequate notice in compliance with the requirements 
of Vazquez-Flores.  Nonetheless, the Board finds that this 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the January 2006 and March 2006 letters; 
March 2006 rating decision; and the November 2006 statement 
of the case.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007); cert. granted sub nom. Peake v. Sanders, 76 
U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209).

Moreover, the Board finds that the lack of  notice in 
compliance with the Court's holding in Vazquez-Flores does 
not constitute prejudicial error in this case because the 
Veteran demonstrated actual knowledge of the rating criteria 
used to rate his disability.  Specifically, in the course of 
the present claim, the Veteran was afforded a VA examination 
in February 2006 to determine the current severity of his low 
back disability.  At that examination, the Veteran reported, 
among other things, that he was experiencing progressively 
worsening pain in his lower back with occasional stiffness.  
Specifically, the Veteran complained of pain in his low back 
radiating into his right groin and thigh.  In addition, the 
Veteran denied, among other things, weakness, fatigability, 
and lack of endurance.  Further, the Veteran, in his January 
2007 Form 9, refers to 38 C.F.R. § 4.10, and argues that the 
functional impairment of his back precluded him from 
sustaining gainful employment.  Thus, as the Board finds the 
Veteran had actual knowledge of the use of diagnostic codes 
and the applicable criteria for an increased rating for his 
low back disability, any failure to provide him with adequate 
notice of this information is not prejudicial.  See Sanders, 
487 F.3d 881.   

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All identified VA medical records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
Veteran with an appropriate VA examination in February 2006.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected low back disability since he was last examined.  
38 C.F.R. § 3.327(a).  

The Board does observe the Veteran's representative's 
contention that the Veteran's low back disability has 
increased in severity since his most recent VA examination in 
February 2006.  Generally, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, there is no evidence beyond 
the contentions of the Veteran and his representative that 
the Veteran's low back disability has gotten worse since his 
last VA examination.  Cf. Caffrey, 6 Vet. App. at 381 
(appellant presented a letter from his rehabilitation 
counselor suggesting that the appellant's condition had 
become worse, and also presented a private examination 
report, prepared during the pendency of the appeal which also 
suggested that the appellant's condition was more severe than 
his rating indicated.  Thus, the appellant had presented 
evidence indicating both that there had been a material 
change in his condition and that his current rating was 
insufficient.  Therefore, current VA examination was 
warranted).  In this regard, the most recent clinical 
evidence submitted, VA records dated through October 2006, 
indicate that the Veteran's low back disability has not 
appreciably changed since his VA examination in February 
2006.  Thus, because the Veteran has not presented any 
clinical evidence indicating that there has been a material 
change in his disability or that the current rating may be 
incorrect, the Board finds that a current VA examination is 
not warranted.  See 38 C.F.R. § 3.327(a) (2007); Caffrey, 6 
Vet. App. at 381.  Furthermore, the Board emphasizes that the 
February 2006 VA examination was adequate and reliable, and a 
claim need not be remanded solely because of the passage of 
time when an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

Law and Analysis

The Veteran contends that his low back disorder is more 
severe than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  When rating the Veteran's service-connected 
disability, the entire medical history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
current level of disability, however, is of primary concern 
in a claim for an increased rating; the more recent evidence 
is generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period that the increased rating claim has 
been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Most recently, a March 2006 rating decision confirmed and 
continued a 20 percent rating for the Veteran's low back 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(lumbosacral and right sacroiliac strain). 

Accordingly, the Veteran will only be entitled to an 
increased, 40 percent rating, for his low back disorder if it 
is manifested by forward flexion of the thoracolumbar spine 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that the 
February 2006 VA spine examiner opined that the Veteran's 
lumbar spine forward flexion was 60 degrees without pain and 
60-90 degrees with pain.  The examiner also noted that the 
Veteran had no complaints of fatigue, weakness or lack of 
endurance.  Moreover, while VA treatment records show the 
Veteran's periodic complaints and treatment for low back 
pain, they are negative for evidence that forward flexion of 
the thoracolumbar spine is 30 degrees or less even taking 
into account the appellant's complaints of pain.  Likewise, 
the record is negative for a diagnosis of ankylosis of the 
entire thoracolumbar spine and in the absence a diagnosis the 
Board may not rate his service-connected low back disorder as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consequently, because even taking into account the Veteran's 
complaints of pain the range of motion of the thoracolumbar 
spine is not limited to 30 degrees or less and because the 
record is negative for ankylosis of the thoracolumbar spine, 
the Board finds that a rating in excess of 20 percent is not 
warranted for his service-connected low back disorder.  
38 C.F.R. §§ 4.40,4.45,4.71a; DeLuca, supra.  This is true 
throughout the period of time during which his claim has been 
pending.  Hart, supra.

Next, the Board notes that the Diagnostic Codes for rating 
disease and injuries to the back also provide increased 
ratings for intervertebral disc syndrome if manifested by 
incapacitating episodes.  The Board finds this criteria 
inapplicable to the current appeal because the Veteran's 
service connected disabilities have never been rated as 
intervertebral disc syndrome and the record is negative for 
objective evidence of intervertebral disc syndrome due to his 
service connected low back disorder.  Similarly, there is no 
evidence of physician prescribed bed rest during the pendency 
of the appeal. See Hart, supra.

The Board next notes that Note 1 to 38 C.F.R. § 4.71a allows 
the Veteran to receive a separate compensable rating for 
adverse neurological symptomatology associated with his 
service connected low back disorder.  In this regard,  
although the record does reflect that the Veteran complains 
of low back pain radiating into his right groin area and 
right thigh, the neurological examination conducted by the 
February 2006 examiner was normal.

Therefore, the overwhelming weight of the objective evidence 
of record does not show that the Veteran's low back disorder 
is manifested by adverse neurological symptomatology.  
Accordingly, the Board finds that the claimant is not 
entitled to separate compensable ratings for adverse 
neurological symptomatology caused by his service connected 
low back disorder.  38 C.F.R. § 4.71a.  This is true 
throughout the period of time during which his claim has been 
pending.  Hart, supra.

Lastly, the Board notes that each of the ways by which the 
back is ratable, other than some of those described in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008), contemplates 
limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. 
Reg. 31262 (1998).  Therefore, assigning separate ratings on 
the basis of both lumbar strain and other symptoms, such as 
those set forth in Diagnostic Code 5242, would be 
inappropriate.  38 C.F.R. § 4.14 (2008).  

Based on the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiner, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2008).  Although the Veteran reported that his 
disability is so severely disabling it causes him to be 
unable to obtain and/or maintain employment, the evidence 
does not reflect that his low back disorder, acting alone, 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation) or requires 
frequent periods of hospitalization such that the application 
of the regular schedular standards is rendered 
impracticable.  Hence, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
VA 111 (2008).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiner.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither is competent to report 
that a service connected disability meets the criteria for an 
increased rating because such an opinion requires medical 
expertise which they have not been shown to have.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet App 492 (1992) 

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for  
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an increased rating must be 
denied.  


ORDER

Entitlement to an increased disability rating for service-
connected lumbosacral and right sacroiliac strain, currently 
rated as 20 percent disabling, is denied.


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


